Case 8:20-cv-01976-CJC-KES Document 9 Filed 10/26/20 Page 1 of 2 Page ID #:27



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. SACV 20-01976-CJC-KES                                   Date: October 26, 2020

Title: YEONG LEE v. UNITED HARBOR, LLC



PRESENT:

  HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

      Cheryl Wynn                                          N/A
      Deputy Clerk                                     Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

      None Present                                     None Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE AS TO WHY
THIS COURT SHOULD NOT DECLINE TO EXERCISE SUPPLEMENTAL
JURISDICTION OVER PLAINTIFF’S STATE LAW CLAIMS

       On October 13, 2020, Plaintiff Yeong Lee filed this action against Defendant
United Harbor, LLC and unnamed Does, alleging violations of the Americans with
Disabilities Act (“ADA”), California’s Unruh Civil Rights Act (“Unruh Act”), Disabled
Persons Act, and Unfair Competition Law, and also general negligence. (Dkt. 1
[Complaint].) Plaintiff seeks injunctive relief under the ADA and statutory damages
under the Unruh Act and Disabled Persons Act. (Id. at 11–12; id. ¶¶ 33, 39.) Plaintiff
contends this Court has federal question jurisdiction over the ADA claim and
supplemental jurisdiction over the Unruh Act and other state law claims. (Id. ¶¶ 1–2.)

       Supplemental jurisdiction “is a doctrine of discretion, not of plaintiff’s right.”
United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966). District courts have discretion
to decline to exercise supplemental jurisdiction if: “(1) the claim raises a novel or
complex issue of State law, (2) the claim substantially predominates over the claim or
claims over which the district court has original jurisdiction, (3) the district court has
dismissed all claims over which it has original jurisdiction, or (4) in exceptional
circumstances, there are other compelling reasons for declining jurisdiction.” 28 U.S.C.
§ 1367(c).
Case 8:20-cv-01976-CJC-KES Document 9 Filed 10/26/20 Page 2 of 2 Page ID #:28



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. SACV 20-01976-CJC-KES                                     Date: October 26, 2020
                                                                   Page 2

       Numerous federal district courts across California have declined to exercise
supplemental jurisdiction over Unruh Act and other state law claims brought alongside
ADA claims, citing 28 U.S.C. §§ 1367(c)(2) & (c)(4). See, e.g., Spikes v. Essel
Commercial, L.P., 2020 WL 1701693, at *7 (S.D. Cal. Apr. 8, 2020) (“[A]s a matter of
comity, and in deference to California’s substantial interest in discouraging unverified
disability claims, the Court declines supplemental jurisdiction over Plaintiff’s Unruh Act
claim.”) (internal quotation omitted); Estrada v. Fiesta III, LLC, 2020 WL 883477, at *5
(C.D. Cal. Jan. 9, 2020) (declining to exercise supplemental jurisdiction over
Plaintiff's Unruh Act claim because “exceptional circumstances” and “compelling
reasons” existed, and stating that Plaintiff may “pursue his Unruh Act claim in state
court—the appropriate forum for such claim under these circumstances”); Langer v.
Mobeeus, Inc., 2020 WL 641771, at *5 (C.D. Cal. Jan. 2, 2020) (similar); Langer v.
Deddeh, 2019 WL 4918084, at *2 (S.D. Cal. Oct. 4, 2019) (declining to exercise
supplemental jurisdiction because the Unruh Act claim predominates over the ADA
claim and the interests of comity and discouraging forum shopping constitute exceptional
circumstances); Theroux v. Oceanside Motel-9, LP, 2019 WL 4599934, at *2 (S.D. Cal.
Sept. 20, 2019) (similar); Langer v. Petras, 2019 WL 3459107, at *2 (S.D. Cal. July 31,
2019) (similar); Spikes v. All Pro Auto Repair, Inc., 2019 WL 4039664, at *2 (S.D. Cal.
Aug. 26, 2019) (dismissing for these reasons various state law claims including claims
for violation of the Unruh Act, California Health and Safety Code Section 19955,
negligence per se, and negligence); Rutherford v. Ara Lebanese Grill, 2019 WL 1057919,
at *5 (S.D. Cal. Mar. 6, 2019) (finding that “it would be improper to allow Plaintiff to use
the federal court system as a loophole to evade California’s pleading requirements”). The
Court ORDERS Plaintiff to show cause as to why it should not decline to exercise
supplemental jurisdiction over the state law claims in the Complaint for similar reasons.

        Plaintiff shall file a response to this Order to Show Cause by November 2, 2020.
In the response, Plaintiff shall identify the amount of statutory damages sought in this
action. Plaintiff and Plaintiff’s counsel shall also include declarations in the response
which provide all facts necessary for the Court to determine if they satisfy the definition
of a “high-frequency litigant” under California Civil Procedure Code §§ 425.55(b)(1) &
(2). Failure to respond to this Order may result in the Court declining to exercise
supplemental jurisdiction over Plaintiff’s state law claims.

cb
MINUTES FORM 11
CIVIL-GEN                                                           Initials of Deputy Clerk CW
